` AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or After November l, 1987)

BENITO FLORES-PADRON (l)
Case Number: 3:18~CR-03923-MMA

 

Leroy George Siddell
Defendant’$ Attorncy
REGISTRATION No. 71756298
|:| _
THE DEFENDANTZ
pleaded guilty to count(s) One Of the lnfol'mati()n.

|:|

 

 

was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and 5ection [ Nature of Offense Count
8:1326(A), (B) - Removed A|ien Found |n The United States (Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

\:I The defendant has been found not guilty on count(s)

E

K(

l:|

§

 

Count(s) dismissed on the motion of the United States.

 

Assessment : $100.00 waived

JVTA Assessment*: $

;Justice for Victims of Trafflcking Act of 2015, Pub. L. No. 114~22.
No fine |:l Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any

change of name, residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

N@vegr{i€s_ 2018 A /~.
D

of position of Sent c

     

 

 

BY

cLERK` u.s oterch couRT
SQUTHERN olsraic‘t oF cAi..lFoRNIA

    

FELE

NUV 13: 2018

 

HON. MICHAEL M. ANELLO
UNITED STATES DISTRICT JUDGE

 

¢ g oEr-»UTY

 

v

3: l S~CR-(B 923 -MMA

ch AO 245B (CASD Rev. 02/18) Judgment in a Crirninal Case

 

DEFENDANT: BENITO FLORES-PADRON ( l) Judgment - Page 2 Of 2
CASE NUMBER: 3 : lS~CR-O3 923 -MMA

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served

|:] Sentence imposed pursuant to Title 8 USC Section l326(b).
[| The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

|:| The defendant Shall surrender to the United States Marshal for this district:
l:] at A.M. on

 

 

l:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

I:| on or before

l:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Oftice.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on ' to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSI-IAL

3:18-CR-03 923 -MMA

